PRUCO LIFE INSURANCE COMPANY Pruco Life Variable Universal Account PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY Pruco Life of New Jersey Variable Appreciable Account Supplement dated July 12, 2016, to Prospectuses dated May 1, 2016, for PruLife® Custom Premier II Variable Universal Life Contracts, VUL Protector® Variable Universal Life Contracts, MPremierSM VUL Contracts, and M PremierSM VUL Protector®Contracts This Supplement should be read and retained with the current Prospectus for your Variable Life Insurance Contract. This Supplement is intended to update certain information in the Prospectus for your Variable Life Insurance Contract. If you would like another copy of the current Prospectus, please contact us at (800) 778-2255. The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the Fund Expenses section is hereby deleted and replaced with the following: Fund Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own the Contract.More detail concerning each Fund's fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum (Expenses that are deducted from the Funds’ assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.32% 1.23% PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PROSPECTUS PRODUCTSUP115 PCP2, PCP214, PCP215, MPVUL, VULP14, VULP15, MPVULP
